ATTORNEY GENERAL                       OF    TEXAS
                                             GREG        ABBOTT




                                                December 28,2005



The Honorable Lawrence F. Harrison                       Opinion No. GA-0390
Kimble County Attorney
Post Office Box 385                                      Re: Whether a deputy sheriff is an “individual who
Junction, Texas 76849                                    acts in any capacity for a permitting authority” for
                                                         purposes of title 30, section 285.50(g) of the Texas
                                                         Administrative Code, which prohibits such persons
                                                         from working as an installer for an on-site sewage
                                                         facility within the permitting authority’s jurisdiction
                                                         (RQ-0366-GA)

Dear Mr. Harrison:

        You inquire whether the “elected Sheriff of a County, or a deputy hired by him, [is] ‘an
individual who acts in any capacity for [the county as] a permitting authority”’ so as to be prohibited
by the Texas Administrative Code from working as an on-site sewage facilities installer within the
county.’

         You inform us that the Texas Commission on Environmental Quality (the “Commission”)
has cited a Kimble County deputy sheriff2 for working as an installer at an on-site sewage facility
(an “OSSF”) in Kimble County. See Request Letter, supra note 1. Kimble County, for which this
individual is a deputy sheriff, is the permitting authority for the on-site sewage facility program in
Kimble County.3 According to your letter, the designated representative for Kimble County has also
been cited by the Commission for allowing an individual who acts in any capacity for the permitting
authority to work as an OSSF installer. See Request Letter, supra note 1. These citations were
issued by the Commission pursuant to title 30, section 285.50(g)(2) of the Texas Administrative
Code, which provides:


           ‘Letter from Honorable Lawrence F. Harrison, Kimble County Attorney, to Honorable Greg Abbott, Attorney
General of Texas (July 13, 2005) (on file with Opinion Committee, also available at http://www.oag.state.tx.us)
[hereinafter Request Letter].

         ‘You inquire about both a sheriff and a deputy sheriff. See Request Letter, supra note 1. Because the citations
issued by the Commission involve only a deputy sheriff, we limit our opinion to the position of deputy sheriff.

        ‘Brief from Sarah Jane Utley, Attorney, Litigation Division, Texas Commission on Environmental Quality, to
Nancy S. Fuller, Chair, Opinion Committee, Office of the Attorney General of Texas (Sept. 20, 2005) (on file with
Opinion Committee) [hereinafter TCEQ Briefl.
The Honorable Lawrence F. Harrison            - Page 2           (GA-0390)




                 (g) Any individual who acts in any capacity for a permitting
                 authority shall not, within that permitting authority’s area of
                 jurisdiction:

                          (1) work as an apprentice to an OSSF Installer;

                           (2) work as an OSSF Installer;

                           (3) work for an OSSF maintenance            company;

                           (4) work as a site evaluator; or

                           (5) perform any other OSSF-related activities which fall
                 under the permitting authority’s regulatory jurisdiction, except those
                 activities directly related to the individual’s duties as an employee of,
                 appointee to, or contractor for the permitting authority.

30 TEX. ADMIN. CODE 5 285.50(g)(2) (2005) (Tex. Comm’n on Envtl. Quality) (emphasis added).
Section 285.50(g)(2) is part of the Commission’s on-site sewage facilities regulations.

         The Commission adopted on-site sewage facilities regulations to fulfill its duty to administer
chapter 366 ofthe Health and Safety Code. See TEX. HEALTH& SAFETYCODEANN. 0 366.012(a)(l)
(Vernon Supp. 2005) (Commission shall adopt rules governing installation of on-site sewage
disposal systems); see also id. $0 366.002(2) (defining “Commission”), 366.01 l(2) (Vernon 2001)
(Commission “shall administer this chapter and the rules adopted under this chapter”). Chapter 366
provides a comprehensive statutory framework that establishes minimum statewide standards for on-
site sewage disposal systems.4 See generally id. ch. 366 (Vernon 2001& Supp. 2005). Among other
things, the OSSF regulations set forth the licensing and registration requirements for OSSF installers,
apprentices, designated representatives, and site evaluators. See generally 30 TEX. ADMIN. CODE
ch. 285, subch. F (2005).

        To assist in its regulation of OSSFs, the Commission can designate a local governmental
entity as an “authorized agent.” TEX. HEALTH& SAFETYCODE ANN. $9 366.002( 1) (Vernon Supp.
2005) (defining “authorized agent”), 366.031(a) (Vernon 2001) (authorizing designation of local
governmental entity as authorized agent), 366.033 (Vernon 2001) (authorizing delegation to local
governmental entities ofresponsibility for implementation and enforcement of applicable rules). An
authorized agent is responsible for the implementation of the OSSF regulations in its territory. See
30 TEX. ADMIN. CODE 5 285.1 O(a) (2005). On becoming an authorized agent, a governmental entity
also serves as a permitting authority. See id. $ 285.2(50) (defining “permitting authority” as “the


         ‘An on-site sewage disposal system is “one or more systems of treatment devices and disposal facilities that:
(A) produce not more than 5,000 gallons of waste each day; and (B) are used only for disposal of sewage produced [on
site].” TEX. HEALTH& SAFETYCODE ANN. 8 366.002(7) (Vernon Supp. 2005). For the most part on-site sewage
disposal systems are “septic tank systems, aerobic treatment plants and other treatment devices used by homeowners and
small businesses.” Tex. Att’y Gen. Op. No. JM-1278 (1990) at 1 n. 1.
The Honorable Lawrence F. Harrison              - Page 3             (GA-0390)




executive director [of the Commission] or an authorized agent”).                    Kimble County is a permitting
authority. See TCEQ Brief, supra note 3, at 1.

        The Commission’s OSSF rules, including section 285.50, apply to governmental entities
designated as authorized agents and to persons who participate in most activities relating to OSSFs.’
See 30 TEX. ADMIN. CODE 4 285.1(b)(2)-(3) (2005). Among other things, section 285.50 prohibits
any individual who acts in any capacityfor apermitting authority from working as an OSSF installer
in the permitting authority’s jurisdiction. See id. § 285,50(g).

         Agency administrative       rules are construed pursuant to the rules used for statutory
construction. See Lewis v. Jacksonville Bldg. & Loan Ass ‘n, 540 S.W.2d 307,310 (Tex. 1976); see
also Lower Laguna Madre Found., Inc., et al. v. Tex. Natural Res. Conservation Comm ‘n, 4 S.W.3d
419, 423 (Tex. App.-Austin         1999, no pet.) (citing TEX. GOV’T CODE ANN. 5 311.002, Code
Construction Act). We must strive to give effect to the agency’s intent and to follow the plain
language of the rule unless it is ambiguous. See City of Alvin v. Pub. Util. Comm ‘n of Tex., 143
S.W.3d 872, 88 1 (Tex. App.-Austin 2004, no pet.). Furthermore, an “agency’s construction of its
rule is controlling unless it is plainly erroneous or inconsistent.” Phillips Petroleum Co. v. Tex.
Comm ‘n on Envtl. Quality, 121 S.W.3d 502, 507 (Tex. App.-Austin 2003, no pet.); see also Tex.
Citrus Exch. v. Sharp, 955 S.W.2d 164,169-70 (Tex. App.-Austin 1997, no pet.); Tex. Att’y Gen.
Op. No. GA-0281 (2004) at 7 (“[Algency’s interpretation of its own rule is entitled to deference,“).
Moreover, courts defer to policy determinations in agency rules unless plainly inconsistent with the
language of the rule. See Flares v. Employees Ret. Sys. of Tex., 74 S.W.3d 532, 554 (Tex.
App.-Austin 2002, pet. denied) (“Absent evidence that the Board is disregarding the plain language
of its rules, we look to its expertise in calibrating the technical aspects and integrating the policy
considerations of this complex statutory scheme.“); see also II. G. Sledge, Inc. v. Prospective Inv. &
Trading Co., 36 S.W.3d 597,603-04 (Tex. App.-Austin 2000, pet. denied) (“We may not substitute
our judgment for that of the state agency ‘on questions committed to agency discretion.“‘). Further,
“[blecause the interpretation represents the view of the regulatory body that drafted and administers
the rule, the agency interpretation, if reasonable, becomes part of the rule itself.” Phillips Petroleum
Co., 121 S.W.3d at 508; see also H.G. Sledge, Inc., 36 S.W.2d at 604 (“‘The agency interpretation                              .
becomes a part of the rule itself and represents the view of a regulatory body that must deal with the
practicalities of administering the rule.“‘) (citing McMillan v. Tex. Natural Res. Conservation
Comm’n, 983 S.W.2d 359, 362 (Tex. App.-Austin 1998, pet. denied)).

         By issuing the two citations that relate to the deputy sheriff in Kimble County, the
Commission has indicated that it interprets the rule in section 285.50(g) to apply to the deputy.
Moreover, in briefing to this office the Commission stated that section 285.50(g) was to be broadly
construed to apply to those “whose job is to serve the County.” TCEQ Brief, supra note 3, at 3. The
Commission also informs us that the “purpose and policy [of the rule] is to prevent a conflict of
interest between those who install OSSFs in the permitting authority’s jurisdiction and those who



           “‘This chapter applies to: . . any person who participates in any activity relating to the development ofplanning
materials, construction, installation, alteration, repair, extension, operation, maintenance, permitting, inspection, or
investigation of an OSSF.” 30 TEX. ADMIN. CODE $ 285.1(b)(2) (2005).
The Honorable Lawrence F. Harrison              - Page 4            (GA-0390)




act on behalf of the permitting authority.” Id. at 4; see also 26 Tex. Reg. 4115, 4171 (2001)
(codified at 30 TEX. ADMIN. CODE 9 285.50(g)). We must consider the rule and the Commission’s
interpretation of it to determine whether that interpretation is plainly erroneous or inconsistent with
the rule’s language.

          The critical language of section 285.50(g) is “in any capacity for.” The words “any,”
“capacity,” and “for” are undefined in Texas statutes. The term “capacity” has a multitude of
meanings. In context, we believe the most appropriate definition is “duty, position, role.” MERRIAM-
WEBSTER’S COLLEGIATE DICTIONARY 168 (10th ed. 1993). The term “any” has been defined by our
courts as being equivalent to the words “every” and “all.” See Hime v. City of Galveston, 268
S.W.2d 543, 545 (Tex. Civ. App.-Waco 1954, writ refd n.r.e.) (“[T]he word ‘any’ has been
judicially construed to mean ‘each’ or ‘every’ or ‘all.“‘); Branham v. Minear, 199 S.W.2d 841,846
 (Tex. Civ. App.-Eastland 1947, writ ret d n.r.e.) (“‘[alny is equivalent to and has force of ‘every’
or ‘all.“‘); Doherty v. King, 183 S.W.2d 1004, 1007 (Tex. Civ. App.-Amarillo           1944, writ dism’d)
(same). The term “for” also has many meanings. See NEW OXFORDAMERICAN DICTIONARY 661
(2001). In addition to meaning “employed by,” the term “for” is also broadly defined as “on behalf
of or to the benefit of.” Id. Pursuant to these definitions, the phrase “in any capacity for” as used
in section 285.50(g) could reasonably be construed to mean every or all duties, positions or roles on
behalf of or to the benefit of the permitting authority. A deputy sheriff acts in a law enforcement role
or position in a county pursuant to the law enforcement duties the deputy owes to the county.6 See
TEX. CODECFUM.PROC. ANN. arts. 2.12(l) (Vernon Supp. 2005) (sheriffs and deputies are peace
officers), 2.13 (Vernon 2005) (peace officers have duty to preserve the peace in their jurisdiction);
TEX. Lot. GOV’T CODE ANN. 9 85.003(e) (Vernon 1999) (deputy may perform the acts and duties
of the deputy’s principal).      Because it is reasonable to conclude that a law enforcement duty,
position, or role is within the scope of language that includes every and all duties, positions or roles
on behalf of or to the benefit of a permitting authority, the Commission’s interpretation is not plainly
erroneous or inconsistent. Accordingly, we defer to the Commission’s interpretation and conclude
that a deputy sheriff is an individual who “act[s] in any capacity for a permitting authority” as
contemplated by section 285.50(g)(2) ofthe Texas Administrative Code, when the county for which
the individual acts as deputy is the OSSF permitting authority.




          6You argue that a deputy sheriff is not an employee of Kimble County (the permitting authority) and therefore
does not fall within the scope of the prohibition in section 285.50(g)(2). See Request Letter, supra note 1. Whether a
deputy sheriff is employed by the county is not dispositive. The plain language of section 285.50(g)(2) does not prohibit
only employees of a permitting authority from working as an OSSF installer for the permitting authority. Rather, it
prohibits any individual from working as an OSSF installer if that individual acts for the permitting authority “in any
capacity.” See 30 TEX. ADMIN. CODE 5 285.50(g)(2) (2005).
The Honorable Lawrence F. Harrison     - Page 5         (GA-0390)




                                       SUMMARY

                        Title 30, section 285.50(g)(2) of the Texas Administrative
               Code prohibits an individual who “acts in any capacity for a
               permitting authority” from working as an on-site sewage facility
               installer within the permitting authority’s jurisdiction.   The Texas
               Commission on Environmental Quality interprets this rule to apply to
               a deputy sheriff in a county where the county is the permitting
               authority.    Because the language “in any capacity for” may be
               construed to mean every or all duties, positions, or roles on behalf of
               or to the benefit of the permitting authority, the Commission’s
               interpretation is not clearly erroneous or inconsistent with the rule’s
               language. Accordingly, we defer to the Commission’s interpretation
               and conclude that a deputy sheriff is an individual who “acts in any
               capacity for a permitting authority” when the county for which the
               deputy provides law enforcement services is the on-site sewage
               facility permitting authority.

                                              Very truly yours,




BARRY R. MCBEE
First Assistant Attorney General

NANCY S. FULLER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee